Opinion by
Mr. Justice Mitchell,
The authority of courts either of law or of equity to prohibit grade crossings must rest on statute. Such crossings were almost universal from the introduction of railroads until very recently, and they are not even now unlawful. But with the growing density of population and the development of high speed of trains the dangers had become so manifest that the Act of June 19, 1871, P. L. 1360, conferred jurisdiction over the mode of crossing one railroad by another. Under that statute it was said in Perry Co. R. R. Extension Co. v. Newport, etc., R. R. Co., 150 Pa. 193, that “ the time for grade crossings in this state has passed. They ought not to be permitted except in cases of imperious necessity.” The policy thus expressed has been steadfastly adhered to, but it has also been explicitly declared that the authority of the courts does not extend to *431grade crossings of railroads over ordinary streets and highways: Bryner v. Yonghiogheny Bridge Co., 190 Pa. 617: Pittsburg, etc., R. R. Co. v. Lawrence County, 198 Pa. 1. The Act of June 7, 1901, P. L. 531, has now regulated the subject, but it would be an unwarrantable assumption of authority to apply that act before the date fixed for its going into effect.
As the want of jurisdiction was-apparent the court was right in dismissing the bill.
Decree affirmed.